DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoshino et al. (7,410,479).
With respect to claim 1, Hoshino discloses an absorbent article, as shown in figure 6, comprising a main absorbent body including an absorbent core 14 and having a longitudinal direction, a width direction, and a thickness direction, as shown in figure 7. The absorbent main body includes a crotch stretchable portion 28a in a central portion in the width and longitudinal directions, as shown in figure 1. The crotch stretchable portion is capable of stretching and contracting in the longitudinal direction, 
With respect to claim 2, the longitudinal centers of the crotch stretchable portion 28a and the joined part 39 are both located on a front side (i.e. closer to the front 22 than back 20) with respect to a longitudinal center of the article, as shown in figure 6.
With respect to claim 3, a longitudinal length of the joined part 39 is larger than the longitudinal length of the crotch stretchable portion 28a, as shown in figure 6, and a longitudinal band end portion of the joined part 39 is located on a back side 20 in the longitudinal direction with respect to the crotch stretchable portion 28a, as shown in figure 6.
With respect to claim 4, the absorbent article comprise a front waist portion 22 and a back waist portion 20, and at least one end portion of the joined part 39 overlaps 
With respect to claim 5, the absorbent article comprises an exterior body 11 having a front waist portion 22 and a back waist portion 20, as shown in figure 6. At least one end portion of the joined part 39 overlaps in the longitudinal direction a bonding region where the exterior body 11 and main absorbent body are bonded, as shown in figure 7.
With respect to claim 8, the absorbent article comprises an exterior body 11 having a front waist portion 22, a back waist portion 20, and a crotch portion 21, as shown in figure 6. A longitudinal central portion of the exterior body 11 is narrowed inward in the width direction and a part of the absorbent main body has a larger width than a width of the exterior body 11 in a region in which the absorbent main body overlaps the joined part 39, as shown in figure 6.
With respect to claim 9, the absorbent article comprises an exterior body 11 having a front waist portion 22, a back waist portion 20, and a crotch portion 21, as shown in figure 6. A bonding region in which the exterior body 11 and the absorbent main body includes a part having a smaller width in the area where the exterior body has its narrowest width than at the longitudinal end portions of the main body portion, where the width of the bonding region is the same as the width of the main body portion, as shown in figure 6. The joined part 39 overlaps entire bonding region, as shown in figure 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino et al. (7,410,479) in view of Mukai et al. (8,361,047).
With respect to claims 6-7, Hoshino discloses all aspects of the claimed invention with the exception of the absorbent core including a low-basis-weight portion in a widthwise central portion and a pair of second low-basis-weight portions on respective widthwise side portions, wherein the basis weight of the absorbent core is smaller than the basis weight of the surrounding portions. Mukai discloses an absorbent article, as shown in figure 1, having an absorbent core comprising a low-basis-weight portion 35 in a widthwise central portion, and a pair of second low-basis-weight portions 36 on respective side portions, as shown in figure 4A. The portions 35 and 36 have a lower basis weight than surrounding portions of the absorbent core, as disclosed in column 7, lines 50-56, and column 8, lines 30-32. The low-basis-weight portions guide deformation . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patents 6,752,796; 7,220,251; 7,226,438; 7,727,214; 9,433,541; 10,092,460; and 10,413,453 disclose absorbent articles having leak-proof walls.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932.  The examiner can normally be reached on Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781